ICJ_089_Lockerbie_LBY_USA_1992-04-14_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED STATES
OF AMERICA)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 14 APRIL 1992

1992

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTREAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ETATS-UNIS
D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 14 AVRIL 1992
Official citation :

Questions of Interpretation and Application of the 1971 Montreal Conven-

tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya

v. United States of America), Provisional Measures, Order of 14 April 1992,
I.CJ. Reports 1992, p. 114

Mode officiel de citation :

Questions d'interprétation et d'application de la convention de Montréal de

1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne

c. Etats-Unis d'Amérique), mesures conservatoires, ordonnance du 14 avril
1992, C.J. Recueil 1992, p. 114

 

Sales number 6 08
N° de vente :

 

 

 
114

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1992 1992
‘ 14 avril
Rôle général
14 avril 1992 n° 89

AFFAIRE RELATIVE À DES QUESTIONS
D'INTERPRÉTATION ET D'APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ETATS-UNIS
D’AMERIQUE)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE

Présents: M. Opa, Vice-Président, faisant fonction de président en l'affaire;
sir Robert JENNINGS, Président de la Cour; MM. Lacus, AGo,
SCHWEBEL, BEDJAOUI, NI, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN, AGUILAR MAWDSLEY, WEERAMANTRY, RANJEVA,
AGIBOLA, juges; M. EL-KOSHERI, juge ad hoc; M. VALENCIA-
OsPINA, Greffier. |

La Cour internationale de Justice,
Ainsi composée,
Après délibéré en chambre du conseil,

Vu les articles 41 et 48 du Statut de la Cour et les articles 73 et 74 de son
Règlement,
CONVENTION DE MONTREAL DE 1971 (ORDONNANCE 141V92) 115

Vu la requête enregistrée au Greffe le 3 mars 1992 par laquelle la Jama-
hiriya arabe libyenne socialiste et populaire (ci-après dénommée la
«Libye ») a introduit une instance contre les Etats-Unis d’Amérique (ci-
après dénommés les « Etats-Unis») au sujet d’un «différend entre la
Libye et les Etats-Unis concernant l’interprétation ou l’application de la
convention de Montréal» du 23 septembre 1971, différend qui trouve son
origine dans des actes ayant abouti à l'incident aérien survenu au-dessus
de Lockerbie, en Ecosse, le 21 décembre 1988,

Rend l'ordonnance suivante:

1. Considérant que, dans sa requête susmentionnée, la Libye fonde la
compétence de la Cour sur le paragraphe 1 de l’article 36 du Statut de la
Cour et le paragraphe 1 de l’article 14 de la convention pour la répression
d’actes illicites dirigés contre la sécurité de l’aviation civile faite à
Montréal le 23 septembre 1971 (ci-après dénommée la «convention de
Montréal»), instruments auxquels la Libye et les Etats-Unis sont tous
deux parties;

2. Considérant que, dans sa requête, la Libye se réfère à la destruction,
le 21 décembre 1988, de l’appareïl qui assurait le vol 103 de la Pan Am,
au-dessus de Lockerbie, en Ecosse; qu’elle indique en outre dans sa
requête que:

«Le 14 novembre 1991, un jury de mise en accusation du tribunal
fédéral de district du District de Columbia engagea des poursuites
contre deux ressortissants libyens (ci-après dénommés les «accusés »)
pour avoir, notamment, fait placer une bombe à bord [de cet appareil]...
bombe dont l’explosion avait provoqué la destruction de l'appareil »;

et qu’elle se réfère également, à cet égard, à l’article premier de la conven-
tion de Montréal, en affirmant que les allégations faisant l’objet de l’incul-
pation constituent une infraction pénale aux fins de cette disposition;

3. Considérant que, dans sa requête, la Libye soutient que la conven-
tion de Montréal est la seule convention pertinente en vigueur entre les
Parties qui traite de telles infractions, et que les Etats-Unis sont tenus par
les obligations juridiques résultant pour eux de la convention de
Montréal, lesquelles leur imposent d’agir en conformité avec la conven-
tion, et seulement en conformité avec elle, pour les questions relatives au
vol Pan Am 103 et aux accusés;

4. Considérant que, dans sa requête, la Libye affirme qu’alors qu’elle-
même a pleinement satisfait à toutes ses obligations au regard de la
convention de Montréal les Etats-Unis ont violé et continuent de violer les
obligations auxquelles ils sont tenus envers la Libye en vertu des para-
graphes 2 et 3 de l’article 5, de l’article 7, du paragraphe 2 de l’article 8, et
de l’article 11 de la convention, qui disposent que:

« Article 5. ...
2. Tout Etat contractant prend également les mesures nécessaires

5
CONVENTION DE MONTREAL DE 1971 (ORDONNANCE 141V92) 116

pour établir sa compétence aux fins de connaitre des infractions
prévues aux alinéas a, b et c du paragraphe 1° de l’article 1°, ainsi
qu’au paragraphe 2 du méme article, pour autant que ce dernier para-
graphe concerne lesdites infractions, dans le cas où l’auteur présumé
de l’une d’elles se trouve sur son territoire et où ledit Etat ne l’extrade
pas conformément à l’article 8 vers l’un des Etats visés au para-
graphe 1° du présent article.

3. La présente convention n’écarte aucune compétence pénale
exercée conformément aux lois nationales. »

«Article 7. L'Etat contractant sur le territoire duquel l’auteur
présumé de l’une des infractions est découvert, s’il n’extrade pas ce
dernier, soumet l'affaire, sans aucune exception et que l'infraction ait
ou non été commise sur son territoire, à ses autorités compétentes
pour l’exercice de l’action pénale. Ces autorités prennent leur déci-
sion dans les mêmes conditions que pour toute infraction de droit
commun de caractère grave conformément aux lois de cet Etat.»

« Article 8. ...

2. Si un Etat contractant qui subordonne l’extradition à l’exis-
tence d’un traité est saisi d’une demande d’extradition par un autre
Etat contractant avec lequel il n’est pas lié par un traité d’extradition,
il a la latitude de considérer la présente convention comme consti-
tuant la base juridique de l’extradition en ce qui concerne les infrac-
tions. L’extradition est subordonnée aux autres conditions prévues
par le droit de l’Etat requis.

3. …
4. ..»

«Article 11. 1. Les Etats contractants s’accordent l’entraide judi-
ciaire la plus large possible dans toute procédure pénale relative aux
infractions. Dans tous les cas, la loi applicable pour l'exécution d’une
demande d’entraide est celle de l’Etat requis.

2. Toutefois, les dispositions du paragraphe 1* du présent article
n’affectent pas les obligations découlant des dispositions de tout
autre traité de caractère bilatéral ou multilatéral qui régit ou régira,
en tout ou en partie, le domaine de l’entraide judiciaire en matière
pénale»;

5. Considérant qu'il est déclaré dans la requête qu’au moment où
Vinculpation a été communiquée à la Libye, ou peu de temps après, les
accusés se trouvaient en territoire libyen; qu'après avoir été informée de
linculpation la Libye a pris les mesures nécessaires pour établir sa compé-
tence aux fins de connaître des infractions alléguées, conformément au
paragraphe 2 de l’article 5 de la convention de Montréal; que la Libye a
aussi pris des mesures pour assurer la présence des accusés en Libye en
vue de l’engagement de poursuites pénales, qu’elle a ouvert une enquête
préliminaire afin d’établir les faits et qu’elle a soumis l’affaire à ses auto-

6
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 141V92) 117

rités compétentes pour l’exercice de l’action pénale; que la Libye n’a pas
extradé les accusés, du fait qu’il n'existe pas de traité d’extradition en
vigueur entre les Etats-Unis et elle-même, ni de base permettant l’extradi-
tion des accusés conformément au paragraphe 2 de l’article 8 de la
convention de Montréal, puisque cette disposition subordonne l’extradi-
tion au droit de l’Etat requis et que le droit libyen interdit l’extradition de
ressortissants libyens; et que, conformément au paragraphe 1 de l’ar-
ticle 11 de la convention de Montréal, la Libye a sollicité l’assistance des
autorités judiciaires des Etats-Unis dans la procédure pénale engagée par
elle, les autorités compétentes libyennes offrant de coopérer aux enquêtes
menées aux Etats-Unis ou dans d’autres pays, mais que les Etats-Unis et
les responsables de l’application des lois de ce pays ont refusé de coopérer
d’aucune manière aux enquêtes libyennes;

6. Considérant qu'il est aussi allégué dans la requête du Gouvernement
libyen que les Etats-Unis ont clairement montré qu'ils n’entendent pas
agir dans le cadre fixé par la convention de Montréal, mais qu’au
contraire ils entendent contraindre la Libye à leur remettre les accusés, en
violation des dispositions de cette convention; que, plus particulièrement,
les Etats-Unis, par leurs actions et menaces contre la Libye, tentent, en
violation du paragraphe 2 de l’article 5 de la convention de Montréal,
d’empécher la Libye d’établir sa compétence légitime pour connaître de la
question; que, par leurs actions et leurs menaces, les Etats-Unis tentent, en
violation de la convention de Montréal, d'empêcher la Libye d’exercer le
droit qui lui est conféré par le paragraphe 3 de l’article 5 de ladite conven-
tion d’exercer sa compétence pénale pour connaître de la question confor-
mément à sa législation nationale; qu’en tentant de contraindre la Libye à
remettre les accusés, les Etats-Unis essaient, en violation de la convention
de Montréal, d'empêcher la Libye de remplir l'obligation que lui impose
l’article 7 de la convention de soumettre l'affaire à ses autorités compé-
tentes pour l’exercice de l’action pénale et que les efforts déployés par les
Etats-Unis pour contraindre la Libye à remettre les accusés constituent
également une violation du paragraphe 2 de l’article 8 de ladite conven-
tion aux termes duquel l’extradition est subordonnée au droit de l’Etat
requis; et qu’en refusant de fournir les détails de leur enquête aux auto-
rités compétentes en Libye ou de coopérer avec elles, les Etats-Unis ont
manqué au devoir d’entraide judiciaire envers la Libye stipulé au para-
graphe 1 de l’article 11 de la convention de Montréal et violé leurs obliga-
tions au regard de celle-ci;

7. Considérant que la Libye, dans sa requête, prie la Cour de dire et
juger:

«a) que la Libye a satisfait pleinement à toutes ses obligations au
regard de la convention de Montréal;

b) queles Etats-Unis ont violé, et continuent de violer, leurs obliga-
tions juridiques envers la Libye stipulées aux articles 5, para-
graphes 2 et 3, 7, 8, paragraphe 2, et 11 de la convention de
Montréal;
CONVENTION DE MONTREAL DE 1971 (ORDONNANCE 141V92) 118

c) que les Etats-Unis sont juridiquement tenus de mettre fin et de
renoncer immédiatement à ces violations et à toute forme de
recours à la force ou à la menace contre la Libye, y compris la
menace de recourir à la force contre la Libye, ainsi qu’à toute
violation de la souveraineté, de l’intégrité territoriale et de
l'indépendance politique dela Libye » ;

8. Considérant que, plus tard dans la journée du 3 mars 1992, le jour
même où la requête a été déposée, le Gouvernement libyen a présenté une
«demande urgente tendant à ce que la Cour indique quelles mesures
conservatoires des droits de la Libye doivent être prises à titre provisoire
et sans délai», en se référant à l’article 41 du Statut de la Cour et aux ar-
ticles 73, 74 et 75 de son Règlement ; et considérant que dans cette demande
la Libye, se référant au paragraphe 4 de l’article 74 du Règlement de la
Cour, a prié en outre le Président, en attendant que la Cour se réunisse,
d’exercer le pouvoir qui lui était conféré par cet article d’inviter les Parties
à agir de manière que toute ordonnance de la Cour sur la demande en
indication de mesures conservatoires de la Libye puisse avoir les effets
voulus;

9. Considérant que, dans sa demande en indication de mesures conser-
vatoires, la Libye, renvoyant à l’exposé des faits figurant dans sa requête, a
allégué que les Etats-Unis s’efforçaient activement de contourner les
dispositions de la convention de Montréal en menaçant de recourir à
différentes actions contre la Libye pour contraindre celle-ci, en violation
de la convention, à remettre ses deux ressortissants accusés; qu’il était
affirmé dans la demande que les Etats-Unis avaient fait savoir qu’ils pour-
raient tenter d'obtenir ou imposer des sanctions dans les domaines écono-
mique, aérien ou autres contre la Libye, si celle-ci n’obtempérait pas aux
exigences des Etats-Unis, et que ces derniers avaient refusé d’exclure Puti-
lisation de la force armée contre la Libye; et que la Libye estimait que de
telles actions seraient manifestement illégales et inappropriées au regard
des dispositions applicables de la convention de Montréal, alors en parti-
culier qu’elle-méme se conformait pleinement à ladite convention;

10. Considérant que, dans sa demande en indication de mesures
conservatoires, la Libye affirmait en outre que, dans la mesure où le diffé-
rend concernait l'interprétation ou l’application de la convention de
Montréal, il incombait exclusivement à la Cour de statuer sur la validité
des actions de la Libye et des Etats-Unis au regard de cette convention;
que seule l’indication de mesures conservatoires interdisant aux Etats-
Unis d’engager les actions considérées contre la Libye pouvait permettre
d’éviter que les droits de la Libye ne fussent irrémédiablement lésés, en
fait ou en droit; et que des mesures conservatoires étaient aussi requises
d'urgence pour que les Etats-Unis s’abstiennent de toute action pouvant
avoir des effets préjudiciables sur la décision de la Cour en l’espèce et
qu’ils s’abstiennent de toute mesure qui risquerait d’aggraver ou d’élargir
le différend, comme ne manquerait pas de le faire l’imposition de sanc-
tions contre la Libye ou l’emploi de la force;
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 141V92) 119

11. Considérant que la Libye, estimant que la compétence de la Cour
en l’espèce était prima facie établie en vertu de la convention de Montréal,
a soutenu qu'il n’existait aucun empéchement à l’indication de mesures
conservatoires et a prié en conséquence la Cour d’indiquer sans délai des
mesures conservatoires pour:

«a) interdire aux Etats-Unis d’engager aucune action contre la
Libye visant à contraindre ou obliger celle-ci à remettre les
personnes accusées à une autorité judiciaire, quelle qu’elle soit,
extérieure à la Libye;

b) veiller à éviter toute mesure qui porterait atteinte de quelque
façon aux droits de la Libye en ce qui concerne la procédure
judiciaire faisant l’objet de la requête libyenne »;

12. Considérant que le 3 mars 1992, date à laquelle la requête et la
demande en indication de mesures conservatoires ont été déposées au
Greffe, le Greffier a transmis par télécopie au Gouvernement des Etats-
Unis une copie certifiée conforme de la requête, conformément au para-
graphe 2 de l’article 40 du Statut et au paragraphe 4 de l’article 38 du
Règlement de la Cour, et une copie certifiée conforme de la demande en
indication de mesures conservatoires, conformément au paragraphe 2 de
l’article 73 du Règlement de la Cour; |

13. Considérant que, conformément au paragraphe 3 de l’article 40 du
Statut de la Cour et à l’article 42 de son Règlement, des copies de la
requête ont été transmises aux Membres des Nations Unies par l’entre-
mise du Secrétaire général de l’Organisation des Nations Unies, ainsi
qu'aux autres Etats admis à ester devant la Cour; |

14. Considérant que, dans une lettre du 6 mars 1992 dont copie a été
communiquée à la Libye par le Greffier, le conseiller juridique du dépar-
tement d’Etat des Etats-Unis s’est référé à la demande spécifique présen-
tée par la Libye en vertu du paragraphe 4 de l’article 74 du Règlement de la
Cour dans la demande libyenne en indication de mesures conservatoires;
que le conseiller juridique a déclaré entre autres que,

«compte tenu à la fois de l’absence de toute démonstration concrète
de l’urgence relative à cette demande et de l’évolution que suit actuel-
lement l’action du Conseil de sécurité et du Secrétaire général sur
cette question … les mesures demandées par la Libye ... sont inutiles
et pourraient être mal interprétées »;

15. Considérant que, le 12 mars 1992, le Greffier a adressé à l’Organisa-
tion de l’aviation civile internationale, conformément au paragraphe 3 de
l’article 69 du Règlement de la Cour, la notification prévue au para-
graphe 3 de l’article 34 du Statut de la Cour, et que, le 25 mars 1992, le
Greffier, conformément à l’article 43 du Règlement, a adressé la notifica-
tion prévue à l’article 63 du Statut aux Etats, autres que les Parties en
litige, qui apparaissaient, sur la base de renseignements obtenus des
gouvernements dépositaires, comme étant parties à la convention de
Montréal du 23 septembre 1971;
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 141V 92) 120

16. Considérant que, la Cour ne comptant pas sur le siège de juge de
nationalité libyenne, le Gouvernement libyen a invoqué les dispositions
du paragraphe 2 de l’article 31 du Statut de la Cour et a désigné
M. Ahmed Sadek El-Kosheri pour siéger en qualité de juge ad hoc en
l’affaire;

17. Considérant que, compte tenu des souhaits exprimés par les
Parties, le Vice-Président de la Cour, faisant fonction de président en
l'affaire, a fixé au 26 mars 1992 la date de l'ouverture de la procédure orale
sur la demande en indication de mesures conservatoires, conformément
au paragraphe 3 de l’article 74 du Règlement, et que les Parties ont été
avisées de cette décision le 6 mars 1992;

18. Considérant que le 26 mars 1992, lors de l’ouverture des audiences
sur la demande en indication de mesures conservatoires, le Vice-Président
de la Cour, faisant fonction de président en l’affaire, s’est référé, entre
autres, à la demande formulée par la Libye en vertu du paragraphe 4 de
l’article 74 du Règlement et a déclaré qu’après avoir procédé à un examen
très attentif de toutes les circonstances alors portées à sa connaissance il
était parvenu à la conclusion qu’il n’y avait pas lieu pour lui d’exercer le
pouvoir discrétionnaire conféré au Président par cette disposition;

19. Considérant que, lors des audiences publiques tenues les 26, 27 et
28 mars 1992 conformément au paragraphe 3 de l’article 74 du Règlement
de la Cour, des observations orales sur la demande en indication de
mesures conservatoires ont été présentées par les Parties:

au nom de la Libye:

par S. Exc. M. Al Faitouri Sh. Mohamed, agent,
M. Ian Brownlie, Q.C.,
M. Jean Salmon,
M. Eric Suy;

au nom des Etats-Unis:

par l’honorable Edwin D. Williamson, agent,
M. Alan J. Kreczko, agent adjoint,
M. Bruce C. Rashkow,
M. Charles N. Brower
M. Jonathan B. Schwartz;

et qu’à l’audience des questions ont été posées par des juges, auxquelles
les Parties ont ultérieurement répondu par écrit, dans le délai fixé à cet
effet conformément au paragraphe 4 de l’article 61 du Règlement de la
Cour;

20. Considérant qu’à l’audience du 28 mars 1992 (matin) la Libye a
conclu comme suit:

«La Libye confirme qu’elle demande à la Cour de bien vouloir
indiquer les mesures conservatoires suivantes :

a) d’enjoindre ... aux Etats-Unis ... de ne pas prendre contre la Libye
de mesures calculées pour exercer sur elle une coercition ou la

10
CONVENTION DE MONTREAL DE 1971 (ORDONNANCE 141V 92) 121

forcer à livrer les individus accusés à quelque juridiction que ce
soit hors de la Libye; et

b) de faire en sorte qu'aucune mesure ne soit prise qui puisse porter
préjudice de quelque manière aux droits de la Libye en ce qui
concerne les instances introduites par les requêtes de la Libye »;

21. Considérant qu’à l’audience du 28 mars 1992 (après-midi) les
Etats-Unis ont conclu comme suit:

« Plaise à la Cour

rejeter la demande en indication de mesures conservatoires présen-
tée par le Gouvernement de la Grande Jamahiriya arabe libyenne
socialiste et populaire, et ne pas indiquer de telles mesures » ;

22. Considérant que le paragraphe 1 de l’article 14 de la convention de
Montréal, que la Libye invoque comme base de la compétence de la Cour
dans la présente affaire, est ainsi libellé:

«Tout différend entre des Etats contractants concernant l’inter-
prétation ou l’application de la présente convention qui ne peut pas
être réglé par voie de négociation est soumis à l’arbitrage, à la
demande de l’un d’entre eux. Si, dans les six mois qui suivent la date
de la demande d’arbitrage, les parties ne parviennent pas à se mettre
d’accord sur l’organisation de l’arbitrage, l’une quelconque d’entre
elles peut soumettre le différend à la Cour internationale de Justice,
en déposant une requête conformément au Statut de la Cour»;

23. Considérant que, dans sa requête, la Libye déclare qu'il existe un
différend entre elle et les Etats-Unis concernant l’interprétation ou
l'application de la convention de Montréal; qu’il n’a pas été possible de
régler ce différend par voie de négociation; qu’une demande adressée par
elle aux Etats-Unis en vue d’un arbitrage du différend a été rejetée par les
Etats-Unis, et que les Parties n’ont pas pu se mettre d’accord sur l’organi-
sation d’un tel arbitrage; et que, eu égard à l’urgence qu'il y a à remédier
aux violations continues de la convention de Montréal par les Etats-Unis
et au refus de ces derniers de soumettre le différend à l’arbitrage, la Cour a
compétence pour connaître des réclamations que la Libye présente en
vertu de la convention de Montréal; considérant que, dans sa demande en
indication de mesures conservatoires, la Libye a fait valoir que la compé-
tence de la Cour dans la présente affaire était prima facie établie en vertu
de la convention de Montréal; et considérant qu’au cours de la procédure
orale la Libye a confirmé ces vues et a soutenu en outre que les différentes
conditions prévues par le paragraphe 1 de l’article 14 de la convention de
Montréal avaient été remplies, y compris les exigences relatives au délai
de six mois;

11
CONVENTION DE MONTREAL DE 1971 (ORDONNANCE 14IV92) 122

24. Considérant qu’au cours de la procédure orale la Libye a également
soutenu que les droits dont elle sollicitait la protection étaient établis;
que lesdits droits constituaient l’objet de la requête principale; que les cir-
constances faisaient apparaître le risque qu’un préjudice imminent et
irréparable soit causé auxdits droits; et que l’exercice par la Cour et par
le Conseil de sécurité de leurs pouvoirs respectifs ne suscitait en aucune
manière un conflit;

25. Considérant que lors de la procédure orale les Etats-Unis ont
soutenu qu'il n’y avait pas lieu d’indiquer les mesures conservatoires
demandées parce que la Libye n’avait pas établi, prima facie, que les
dispositions de la convention de Montréal pouvaient constituer une base
de compétence dans la mesure où le délai de six mois prescrit par le para-
graphe 1 de l’article 14 de ladite convention n’était pas expiré lors du
dépôt de la requête de la Libye; et que la Libye n’avait pas établi que les
Etats-Unis eussent refusé l’arbitrage;

26. Considérant que les Etats-Unis ont soutenu aussi que la Libye
n'avait pas démontré que des mesures conservatoires étaient nécessaires
pour protéger des droits qui couraient un risque imminent de préjudice
irréparable; et qu’il n’y avait aucune preuve que «les Etats-Unis mena-
cent la Libye de sanctions économiques et d’autres mesures, y compris la
probabilité du recours à l’emploi de la force armée », comme l’alléguait la
Libye;

27. Considérant que les Etats-Unis ont également fait valoir que les
mesures demandées étaient dépourvues de lien avec les droits invoqués
dans la requête; que la Libye n’avait pas établi l'existence possible des
droits qu’elle prétendait tenir de la convention de Montréal; et que les
mesures demandées ne sauvegarderaient pas les droits des Etats-Unis;

28. Considérant que les Etats-Unis ont soutenu, en outre, que le
Conseil de sécurité était activement saisi de la situation qui faisait l’objet
de la requête et que la Cour ne devait donc pas indiquer de mesures
conservatoires;

29. Considérant que les Etats-Unis ont soutenu, de plus, que les
mesures conservatoires demandées tendaient indiment à entraver
l’action au Conseil de sécurité, y compris la participation d’Etats
Membres;

30. Considérant que, à la suite des inculpations lancées par un jury de
mise en accusation du Tribunal fédéral de première instance des Etats-
Unis pour le District de Columbia contre les deux ressortissants libyens à
propos de la destruction de l’appareil qui assurait le vol Pan Am 103, les
Etats-Unis et le Royaume-Uni ont, le 27 novembre 1991, publié la déclara-
tion commune suivante:

«Les Gouvernements britannique et américain déclarent ce jour
que le Gouvernement libyen doit:

— livrer, afin qu’ils soient traduits en justice, tous ceux qui sont
accusés de ce crime et assumer la responsabilité des agissements
des agents libyens;

12
CONVENTION DE MONTREAL DE 1971 (ORDONNANCE 141V 92) 123

— divulguer tous les renseignements en sa possession sur ce crime, y
compris les noms de tous les responsables, et permettre le libre
accès à tous les témoins, documents et autres preuves matérielles,
y compris tous les dispositifs d’horlogerie restants;

— verser des indemnités appropriées.

Nous comptons que la Libye remplira ses obligations prompte-
ment et sans aucune réserve »;

31. Considérant que la teneur de cette déclaration a ensuite été exami-
née par le Conseil de sécurité de l'Organisation des Nations Unies, lequel
a adopté, le 21 janvier 1992, sa résolution 731 (1992), dont les passages
pertinents se lisent comme suit:

« Le Conseil de sécurité,

Profondément troublé par la persistance, dans le monde entier,
d’actes de terrorisme international sous toutes ses formes, y compris
ceux dans lesquels des Etats sont impliqués directement ou indirecte-
ment, qui mettent en danger ou anéantissent des vies innocentes, ont
un effet pernicieux sur les relations internationales et peuvent
compromettre la sécurité des Etats,

Gravement préoccupé par tous les agissements illicites dirigés
contre l’aviation civile internationale et affirmant le droit de tous les
Etats, conformément a la Charte des Nations Unies et aux principes
du droit international, de protéger leurs nationaux des actes de terro-
risme international qui constituent une menace à la paix et à la sécu-
rité internationales,

Profondément préoccupé par ce qui résulte des enquétes impliquant
des fonctionnaires du Gouvernement libyen et qui est mentionné
dans les documents du Conseil de sécurité qui font état des
demandes adressées aux autorités libyennes par les Etats-Unis
d'Amérique #5, la France|? et le Royaume-Uni de Grande-
Bretagne et d’Irlande du Nord 23, liées aux procédures judiciaires
concernant les attentats perpétrés contre les vols de la Pan American
et de l’Union de transports aériens,

2. Déplore vivement le fait que le Gouvernement libyen n’ait pas
répondu effectivement à ce jour aux demandes ci-dessus de coopérer
pleinement pour l'établissement des responsabilités dans les actes
terroristes susmentionnés contre les vols 103 de la Pan American
et 772 de l’Union de transports aériens;

3. Demande instammentaux autorités libyennes d’apporter immé-
diatement une réponse complète et effective à ces demandes afin de
contribuer à l'élimination du terrorisme international;

1$/23306;2$/23309; 3 $/23307; 4 $/23308; > S/23317»;

13
CONVENTION DE MONTREAL DE 1971 (ORDONNANCE 141V 92) 124

32. Considérant que, lors de la procédure orale, les deux Parties ont
évoqué la possibilité imminente que le Conseil de sécurité impose des
sanctions à la Libye afin de lui enjoindre, entre autres, de livrer les accusés
aux Etats-Unis ou au Royaume-Uni;

33. Considérant que la Libye a soutenu que des mesures conservatoires
devaient être indiquées d’urgence afin d’obtenir que les Etats-Unis s’abs-
tiennent de tout acte susceptible d’avoir un effet préjudiciable sur la déci-
sion de la Cour en l’espèce et, plus précisément, qu’ils s’abstiennent de
prendre aucune initiative dans le cadre du Conseil de sécurité pour porter
atteinte au droit d’exercer sa juridiction que la Libye demande à la Cour
de reconnaître;

34. Considérant que le 31 mars 1992 (trois jours après la clôture des
audiences), le Conseil de sécurité a adopté la résolution 748 (1992), par
laquelle, entre autres, le Conseil de sécurité:

Gravement préoccupé de ce que le Gouvernement libyen n’ait pas
encore donné une réponse complète et effective aux demandes
contenues dans sa résolution 731 (1992) du 21 janvier 1992,

Convaincu que l'élimination des actes de terrorisme international,
y compris ceux dans lesquels des Etats sont directement ou indirecte-
ment impliqués, est essentielle pour le maintien de la paix et de la
sécurité internationales,

Constatant, dans ce contexte, que le défaut de la part du Gouverne-
ment libyen de démontrer, par des actes concrets, sa renonciation au
terrorisme et, en particulier, son manquement continu à répondre de
manière complète et effective aux requêtes contenues dans la résolu-
tion 731 (1992) constituent une menace pour la paix et la sécurité
internationales,

Agissant en vertu du chapitre VII de la Charte,

1. Décide que le Gouvernement libyen doit désormais appliquer
sans le moindre délai le paragraphe 3 de la résolution 731 (1992)
concernant les demandes contenues dans les documents S/23306,
S/23308 et S/23309;

2. Décide aussi que le Gouvernement libyen doit s'engager à cesser
de manière définitive toute forme d’action terroriste et toute assis-
tance aux groupes terroristes et qu’il doit rapidement, par des actes
concrets, démontrer sa renonciation au terrorisme:

3. Décide que tous les Etats adopteront le 15 avril 1992 les mesures
énoncées ci-dessous qui s’appliqueront jusqu’à ce que le Conseil de

sécurité décide que le Gouvernement libyen s’est conformé aux
dispositions des paragraphes | et 2 ci-dessus;

14
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 141V 92) 125

7. Demande à tous les Etats, y compris aux Etats non membres des
Nations Unies et à toutes les organisations internationales, d’agir de
façon strictement conforme aux dispositions de la présente résolu-
tion nonobstant l’existence de tous droits ou obligations conférés ou
imposés par des accords internationaux ou de tout contrat passé ou
de toute licence ou permis accordés avant le 15 avril 1992»;

35. Considérant que, par une lettre du 2 avril 1992 dont copie a été
communiquée à la Libye par le Greffier, l’agent des Etats-Unis a appelé
l'attention de la Cour sur l'adoption par le Conseil de sécurité de la résolu-
tion 748 (1992), dont le texte était joint à ladite lettre; et que, dans cette
lettre, ’agent a en outre déclaré que:

« Dans [la] résolution [748 (1992)], adoptée en vertu du chapitre VII
de la Charte des Nations Unies, le Conseil de sécurité « décide que le
Gouvernement libyen doit désormais appliquer sans le moindre
délai le paragraphe 3 de la résolution 731 (1992) concernant les
demandes contenues dans les documents S/23306, S/23308 et
S/23309 ». L'on sait que dans le cadre des demandes ainsi mention-
nées, il était demandé à la Libye de livrer aux Etats-Unis ou au
Royaume-Uni les deux suspects libyens impliqués dans l’attentat à la
bombe contre l’avion assurant le vol Pan Am 103. Pour cette raison
supplémentaire, les Etats-Unis maintiennent leurs conclusions du
28 mars 1992 demandant à la Cour de rejeter la demande en indica-
tion de mesures conservatoires présentée par la Grande Jamahiriya
arabe libyenne socialiste et populaire et de ne pas indiquer de telles
mesures»;

36. Considérant que le document S/23308, auquel se réfère la résolu-
tion 748 (1992), inclut les demandes exposées au paragraphe 30 ci-dessus;

37. Considérant que le Greffier, agissant sur les instructions de la
Cour, a informé les Parties le 4 avril 1992 que, conformément à l’article 62
de son Règlement, la Cour était disposée à recevoir, le 7 avril 1992 au plus
tard, les observations que les Parties pourraient souhaiter lui soumettre au
sujet des incidences éventuelles de la résolution 748 (1992) du Conseil de
sécurité sur l’instance introduite devant la Cour;

38. Considérant que, dans les observations qu’elle a présentées au sujet
de la résolution 748 (1992) du Conseil de sécurité, comme la Cour l’avait
invitée a le faire, la Libye soutient, en premier lieu, que cette résolution ne
porte pas atteinte aux droits de la Libye de demander à la Cour d’indiquer
des mesures conservatoires, étant donné que le Conseil, en décidant que la
Libye doit extrader ses ressortissants vers les Etats-Unis et le Royaume-
Uni, porte atteinte ou menace de porter atteinte à la jouissance et à l’exer-
cice des droits que la convention de Montréal confère à la Libye, ainsi qu’à
ses droits économiques, commerciaux et diplomatiques; et que la Libye
prétend dès lors que les Etats-Unis et le Royaume-Uni doivent adopter un
comportement qui ne soit pas de nature à porter atteinte aux droits de la
Libye, par exemple en demandant la suspension de la partie pertinente de
la résolution 748 (1992);

15
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 141V 92) 126

39. Considérant que la Libye, dans ses observations, soutient, en
second lieu, que le risque de contradiction entre la résolution et les
mesures conservatoires dont la Libye demande l'indication à la Cour ne
rend pas irrecevable la demande libyenne, vu qu’il n’y a en droit ni concur-
rence ni hiérarchie entre la Cour et le Conseil de sécurité et que chacun
exerce les compétences qui lui sont propres; et que la Libye rappelle à cet
égard qu’elle juge la décision du Conseil de sécurité contraire au droit
international et estime que le Conseil n’a exercé le pouvoir de qualifica-
tion qui ouvre la voie à l’usage du chapitre VII que comme prétexte pour
ne pas appliquer la convention de Montréal;

40. Considérant que, dans les observations qu'ils ont présentées au sujet
de la résolution 748 (1992), comme la Cour les avait invités à le faire, les
Etats-Unis notent que cette résolution a été adoptée en vertu du cha-
pitre VII et non du chapitre VI de la Charte et se présente sous la forme
d’une « décision», et ils ont fait valoir qu’étant donné le caractère obliga-
toire de cette décision, des mesures conservatoires seraient sans objet; que,
sans égard au droit revendiqué par la Libye au titre de la convention de
Montréal, la Charte impose à la Libye l’obligation d’accepter et d’appli-
quer les décisions contenues dans la résolution et impose aux autres Etats
l'obligation de s’efforcer d’amener la Libye à se conformer auxdites déci-
sions; que toute indication de mesures conservatoires risquerait fort
d’être en conflit avec l’action du Conseil de sécurité; que le Conseil avait
rejeté (entre autres) la thèse de la Libye selon laquelle l’affaire devait être
traitée sur la base du droit qu’elle prétendait tenir de la convention de
Montréal et qu’elle demande à la Cour de protéger par des mesures
conservatoires; et que la Cour doit par conséquent rejeter la demande;

41. Considérant que la Cour, dans le contexte de la présente procédure,
qui concerne une demande en indication de mesures conservatoires, doit,
conformément à l’article 41 du Statut, examiner si les circonstances
portées à son attention exigent l'indication de telles mesures, mais n’est
pas habilitée à conclure définitivement sur les faits et le droit, et que sa
décision doit laisser intact le droit des Parties de contester les faits et de
faire valoir leurs moyens sur le fond;

42. Considérant que la Libye et les Etats-Unis, en tant que Membres de
l'Organisation des Nations Unies, sont dans l’obligation d’accepter et
d’appliquer les décisions du Conseil de sécurité conformément a l’ar-
ticle 25 de la Charte; que la Cour, qui, à ce stade de la procédure, en est
a examen d’une demande en indication de mesures conservatoires,
estime que prima facie cette obligation s’étend à la décision contenue
dans la résolution 748 (1992); et que, conformément à l’article 103 de la
Charte, les obligations des Parties à cet égard prévalent sur leurs obliga-
tions en vertu de tout autre accord international, y compris la conven-
tion de Montréal;

43. Considérant que si, à ce stade, la Cour n’a donc pas à se prononcer
définitivement sur l’effet juridique de la résolution 748 (1992) du Conseil
de sécurité, elle estime cependant que, quelle qu’ait été la situation avant
l'adoption de cette résolution, les droits que la Libye dit tenir de la conven-

16
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 141V92) 127

tion de Montréal ne peuvent à présent être considérés comme des droits
qu’il conviendrait de protéger par l'indication de mesures conservatoires;

44, Considérant en outre qu’une indication des mesures demandées
par la Libye serait de nature à porter atteinte aux droits que la résolu-
tion 748 (1992) du Conseil de sécurité semble prima facie avoir conférés
aux Etats-Unis;

45. Considérant que, pour se prononcer sur la présente demande en
indication de mesures conservatoires, la Cour n’est appelée à statuer sur
aucune des autres questions qui ont été soulevées devant elle dans la
présente instance, y compris la question relative à sa compétence pour
connaître du fond; et considérant qu’une décision rendue en la présente
procédure ne préjuge en rien aucune question de ce genre et qu’elle laisse
intact le droit du Gouvernement libyen et celui du Gouvernement des
Etats-Unis de faire valoir leurs moyens en ces matières;

46. Par ces motifs,

La Cour,
Par onze voix contre cinq,

Dit que les circonstances de l’espèce ne sont pas de nature à exiger
l’exercice de son pouvoir d’indiquer des mesures conservatoires en vertu
de l’article 41 du Statut.

POUR: M. Oda, Vice-Président, faisant fonction de président en l'affaire;
sir Robert Jennings, Président de la Cour; MM. Lachs, Ago, Schwebel, Ni,
Evensen, Tarassov, Guillaume, Shahabuddeen, Aguilar Mawdsley, juges;

CONTRE: MM. Bedjaoui, Weeramantry, Ranjeva, Ajibola, juges; M. El-
Kosheri, juge ad hoc.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le quatorze avril mil neuf cent quatre-vingt-douze, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Jamahiriya
arabe libyenne et au Gouvernement des Etats-Unis d’ Amérique.

Le Vice-Président,
(Signé) Shigeru Opa.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. Opa, Vice-Président, faisant fonction de président en l’affaire, et
M. NI, juge, joignent des déclarations à l’ordonnance; MM. EVENSEN,

17
CONVENTION DE MONTREAL DE 1971 (ORDONNANCE 141V92) 128

TARASSOV, GUILLAUME et AGUILAR MAWDSLEY, juges, joignent une décla-
ration commune à l’ordonnance.

MM. Lacus et SHAHABUDDEEN, juges, joignent à l'ordonnance les
exposés de leur opinion individuelle.

MM. BEDJAOUI, WEERAMANTRY, RANJEVA et. AJIBOLA,. juges, et
M. EL-KosHERI, juge ad hoc, joignent à l’ordonnance les exposés de leur
opinion dissidente.

(Paraphé) S.O.
(Paraphé) E.V.O.

18
